Fourth Court of Appeals
                                       San Antonio, Texas
                                   MEMORANDUM OPINION
                                           No. 04-15-00427-CV

                     CRAWFORD MEDICAL SUPPLIES, LLC, Sam Maddali,
                        Prem Swaroop Kalidindi, and Maddali Realty, LLC,
                                          Appellants

                                                     v.

                 HUNTLEIGH HOME MEDICAL, LTD. and Jane Elizabeth Flores,
                                   Appellees

                       From the 57th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2013-CI-00404
                             Honorable Michael E. Mery, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: October 7, 2015

REVERSED AND RENDERED

           This is an interlocutory, accelerated appeal of the trial court’s order denying the appellants’

motion to compel arbitration of all claims by and against the appellees in the underlying cause.

The parties have filed a joint motion stating they have agreed to arbitrate all such claims. The

parties request that this court grant their motion, reverse the trial court’s order, and render judgment

granting the appellants’ motion to compel arbitration. See TEX. R. APP. P. 42.1(a)(2).

           The motion is granted. The trial court’s order is reversed, and judgment is rendered

granting the appellants’ motion to compel arbitration. The cause is remanded to the trial court for
                                                                                  04-15-00427-CV


further proceedings consistent with this opinion, including the grant of an appropriate stay. See

TEX. CIV. PRAC. & REM. CODE § 171.025. Costs of the appeal are taxed against the parties who

incurred them.

                                                PER CURIAM




                                              -2-